CONFIDENTIAL TREATMENT REQUEST BY FIRST FEDERAL BANCSHARES OF ARKANSAS, INC. February 10, 2014 Mr. Michael R. Clampitt Senior Attorney Division of Corporation Finance United States Securities and Exchange Commission treet, NE Washington, DC 20549 Re: First Federal Bancshares of Arkansas, Inc. Amendment No. 3 to Registration Statement on Form S-4 Submitted January 10, 2014 File No. 333-190845 Dear Mr. Clampitt: We are in receipt of your letter, dated January 23, 2014, wherein comments were provided in respect of Amendment No. 3 to the Registration Statement on Form S-4 (the “ Registration Statement ”) filed by First Federal Bancshares of Arkansas, Inc. (the “ Company ”) on January 10, 2014, and we have prepared this response to the specific inquiries included in that letter. For the convenience of the Staff, our responses are numbered to correspond to the numbers used to designate the Staff’s comments in the comment letter, and we have restated each comment in its entirety with our response following immediately thereafter. Summary 1. Please add a recent developments section disclosing any material developments for each company since September 30, 2013. Alternately, please state on your acceleration request that there have been no material adverse changes in the Results of Operations or Financial Condition of either company since September 30, 2013. Response: There have been no material adverse changes in the Results of Operations or Financial Condition of either the Company or First National Security Company since September 30, 2013. In our acceleration request, we will include a confirmatory statement to that effect. First National Security Company Consolidated Balance Sheet, page F-59 Mr. Michael R. Clampitt CONFIDENTIAL TREATMENT REQUEST February 10, 2014 BY FIRST FEDERAL BANCSHARES Page 2 OF ARKANSAS, INC. 2. Please tell us whether the company has performed a goodwill impairment analysis in accordance with ASC 350-20-35, as a result of the proposed transaction and the net carrying value of the assets of FNSC being greater than the merger consideration to be received. Response: [REDACTED] Please direct any questions or additional comments regarding the Registration Statement on Form S-4 or this letter to the undersigned at (870) 741-7641 or cwewers@ffbh.com. Sincerely, /s/ Christopher M. Wewers President and Chief Executive Officer First Federal Bancshares of Arkansas, Inc. cc: Daniel L. Heard Kutak Rock LLP C. Douglas Buford, Jr. Mitchell, Williams, Selig, Gates & Woodyard, P.L.L.C.
